 1

 2

 3

 4

 5

 6

 7

 8                                  UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    CHRISTOPHER LULL, CONOR                             No. 2:17-cv-2216-KJM-EFB PS
      BUGBEE, KEVIN BURRAGE,
12    KALEIGH BURRAGE,
13                        Plaintiffs,                     ORDER TO SHOW CAUSE
14              v.
15    COUNTY OF PLACER, TIMOTHY
      WEGNER, STEVE PEDRETTI, JOSEPH
16    ZANARINI, STEVEN SOLOMON,
17                        Defendants.
18

19          This case was before the court on February 6, 2019, for hearing on defendants’ motion to

20   dismiss plaintiffs’ first amended complaint pursuant to Federal Rule of Civil Procedure 12(b)(1)

21   and 12(b)(6). ECF No. 21; see ECF No. 26. Plaintiff Christopher Lull appeared pro se1;

22   defendants failed to appear.

23          Local Rule 230(i) provides that “[a]bsent notice of intent to submit the matter on the

24   briefs, failure to appear [at the hearing] . . . may result in the imposition of sanctions.” Failure to

25   comply with the court’s Local Rules or court orders “may be grounds for imposition by the Court

26
            1
27            Plaintiffs Conor Bugbee, Kevin Burrage, Kaleigh Burrage filed a statement of non-
     opposition to the motion, which indicates that they no longer wish to pursue their claims against
28   defendants. ECF No. 27.
                                                       1
 1   of any and all sanctions authorized by statute or Rule or within the inherent power of the Court.”
 2   E.D. Cal. L.R. 110.
 3          In light of defendants’ failure to appear, it is hereby ORDERED that:
 4          1. The hearing on defendants’ motion to dismiss (ECF No. 21) is continued to February
 5   13, 2019 at 10:00 a.m. in Courtroom No. 8;
 6          2. Defendants shall show cause, in writing, no later than February 11, 2019, why
 7   sanctions should not be imposed for failure to appear at the February 6, 2019 hearing; and
 8          3. Failure to comply with this order may result in the imposition of sanctions, including a
 9   recommendation that defendants’ motion be denied.
10   DATED: February 6, 2019.
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       2
